      Case 1:18-cr-00041-DLC Document 484 Filed 02/11/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :            18 Cr. 41 (DLC)
 UNITED STATES OF AMERICA                :
                                         :                  ORDER
                -v-                      :
                                         :
 SEAN JONES,                             :
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

      On January 19, 2021, defendant Sean Jones wrote to the

Court to request assistance with filing a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2255 in light of the

Supreme Court’s decision in United States v. Davis, 139 S.Ct.

2319 (2019).   Jones additionally may be requesting assistance

filing a petition for compassionate release due to the COVID-19

pandemic pursuant to 18 U.S.C. § 3582(c)(1)(A).         Accordingly, it

is hereby

     ORDERED that C.J.A. counsel Grainne Elizabeth O’Neill is

appointed to represent the defendant in making a petition for a

writ of habeas corpus and/or compassionate release.

     IT IS FURTHER ORDERED that the newly assigned C.J.A.

attorney and the Government shall by February 17, 2021 suggest a

schedule for the submission of Jones’ petition or other

appropriate motion, the Government’s response, and Jones’ reply,

if any.
         Case 1:18-cr-00041-DLC Document 484 Filed 02/11/21 Page 2 of 2


     IT IS FURTHER ORDERED that the Clerk of Court shall mail

Jones a copy of this Order and note mailing on the docket.

Dated:       New York, New York
             February 11, 2021

                                     __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       2
